Title: From Thomas Boylston Adams to John Quincy Adams, 18 March 1812
From: Adams, Thomas Boylston
To: Adams, John Quincy



N 23. / 14
Quincy March 18th: 1812.

Two of your Letters, viz No 24. Dup: & 25. Origl came to hand on the 16th: inst: These are the latest dates of any received from you, although the vessel that brought them had an uncommonly long passage from Gottenburg. We are happy to hear of your health and that of your family, as we have done more frequently than we could reasonably have expected. My Letters to you, thought not much behind yours in number, have been, I am very conscious, deficient in matter of interest. I have really felt an inconquerable aversion to writing—a sickness and sorrow at the heart, which must have given to my letters a melancholy tinge, that would have made them very unacceptable visitors to kindred, in a distant land. You will have little charity, I fear, for such excuses, but you must hear them—they are not fictitious, but real burthens upon my mind and spirits, which cannot be beguiled. Causes are not wanting for this state of my feelings, and I have been very recently called to fresh trials of my fortitude more sever than any that had hitherto been cast upon me. My Child, a lovely babe of spotless purity and innocence; the delight of our eyes, has been taken from us, at the tender age of Eight months & Eleven days. She expired in the arms of her Aunt Foster for whom she was named at 12 oClock on the 4th of March. We had taken her to Boston a week before for the benefit of a change of air, as she was violently suffering with the whooping cough. No relief however was obtained by the change, but she gradually pined & sickened until she sunk without a gasp into eternity. Oh what a sight for a parent to behold! To be intimate with Death, he must be introduced into your own family; he must bar from you a limb and then, but not till then, do you feel his power. We continue to bless God for the children yet spared to us, who have survived and almost conquered this ruthless disease, which has proved fatal to many infants in this and the neighbouring Towns. My wife is slowly recovering from this sudden shock; but what can supply the place in a Mother’s heart of a lovely infant torn from her bosom while yet unweaned? It is an affliction almost beyond the reach of earthly consolation. I have rarely suffered myself to enter, even in imagination, into those scenes of anguish, which have ere this been realized, by yourself and your family, since the various afflicting events have occurred, that must have called them forth. In one of your latest letters you express the impatience you have often felt for intelligence from America, and your frequent cause to lament when news has reached you; shortly after this sentiment was recorded by your pen, how much more appropriate must it have been to the tidings which were then on their passage to you, from Washington & Quincy. These events were all in the course of nature and to be expected at no very remote period; but that so many instances of mortality in the circle of our family connections, should have occurred in the short space of little more than two years, could not fail to arrest the attention, as the thought very naturally associated with the period of your absence.
I dined to day at my Father’s who had just received and handed me your No 12 Origl and No 11. Duplicate, dated Feby & March of the last year; being the same which were taken from Capt. Hinkley at Hamburg, and as we suppose sent to the Bureau at Paris. A paper in the hand writing of a frenchman, in which a short anlysis of the contents seems to have been intended found its way into the enclosure, whether by design or accident I cannot divine. It is of as little importance as the contents of the letters in a political view could have been to the French Government, but the passage relative to the unexpected arrival of a number of American Vessels at Revel, Riga &ca late in the season under English Convoy and with bad and insufficient or forged papers, is translated & noted. The caption of the paper is thus, “Lettre addressée de S’Pétersbourg fevr 1811. Sans signature à M. Thomas Adams, retirée à Quincy Etats Unis, Vraisemblablement par son frere.
1e Detail de Commerce
2d le paragraphe suivt—then follows a translation of the passage referred to. The No 12 had the fortune to be smeared in part with something which stained it yellow and obliterated half a page of the manuscript—Some of the Emperor’s aqua-fortis, vraisemblablement. Je voudrais bien moi que sa Majesté  fusse obligé de s’entretenir plus souvent avec de details de Commerce. Il me semble qu’il en profiterait.
I have much, much more to write you, but the time fails me to add more than that a few days ago, I sent a letter to N York to the care of Capt. Henry with a line of introduction to you. A disclosure of information of a very interesting nature made to our Genl Govt by that same Gentleman has just reached us, and I have no doubt will precede him in all parts of Europe—I need say no more to put you on guard.
Very truly & faithfully your’s 
SansSignature.